Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over William J. Gallagher et al (U. S. Patent Application: 2014/0191362, here after Gallagher-2), further in view of Kyung-Ku Choi et al (U. S. Patent Application: 2006/0257677, here after Choi), Xiang Shen et al, J. Mater Sci: Matter Electron(2009) 2:272-275, here after Shen, Ryuji Shirahata et al (U. S. Patent: 4072781, here after Shirahata), S. Jayashankar et al (U. S. Patent Application: 2011/0300410, here after Jayashankar).
Claim 1 is rejected. Gallagher-2 teaches method of making a magnetic structure comprising:
forming a conductive structure(206) in a dielectric layer(204) disposed over a substrate(202)[0057, fig. 8]:
forming a seed layer(213) on the dielectric layer:

forming a dielectric encapsulation layer(212) on a surface of the bottom yoke and a surface of the dielectric layer[fig. 10,0059];
forming conductive coils (214) on a surface of the dielectric encapsulation layer[ fig. 11,0060]; forming a hard baked photoresist(216) over the conductive coils, the hard baked photoresist on the surface of the dielectric encapsulation layer[fig. 12, 0061]; and forming a top yoke (220) over the hard baked photoresist(216) wherein the top yoke is formed by an electroless plating process using the bottom yoke as a seed layer[0062]. Gallagher-2 does not teach the amount of boron in (amorphous) cobalt-iron-boron alloy. Choi teaches a method of making magnetic structure wherein amorphous magnetic film comprising cobalt-iron-boron with boron concentration of 25 %( for example 5% Fe and 25% B) [0017]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a magnetic structure as Gallagher-2 teaches and have the boron concentration of 25% in magnetic layer, because it is suitable concentration of boron for making magnetic structure( inductor). Gallagher-2 teaches forming the bottom yoke by placing the seed layer in electroless bath [0058, 0051], to form an amorphous film [0035], and teaches the seed layer comprising palladium [0046], but does not teach the detail of making bottom Yoke layer by electroless plating of CoFeB. Shen teaches a method of making a magnetic material (Co-Fe-B film) comprising:

They do not teach the seed layer is CoFeB, Jayashankar teaches using CoFeB seed layer for electroless plating CoFeB [0025, 0031, claim 4]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic structure as method of Gallagher-2, Chen, Shen, and Shirahata teach where the seed layer is CoFeB, because it is suitable seed layer for electroless plating of CoFeB alloy. Furthermore since combination of references teach the same method of making and composition of CoFeB, therefore the CoFeB has to have same properties and resistivity.
Claim 2 is rejected as Shen and Shirahata teaches electroless plating components (ferric ammonium sulfate is replaced for iron sulfate). Although they do not teach specific concentration of the claim, however differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating concentration are critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation".


Claim 7 is rejected as Gallagher-2 teaches amorphous CoFeB [0035], and Shen teaches nanocrystalline or amorphous CoFeB [page 272 column 1, introduction lines 1-2, page 274, column 2 lines 18-20].
Claim 10 is rejected. Shen teaches coercivity of (slightly) less than10 Oe (for pH of 11) [see fig. 3]. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/06/2 with respect to 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 1-2, 6-7, and 10 has been withdrawn. 
Applicant's arguments filed 04/06/21 have been fully considered but they are not persuasive. The applicant argument regarding 103 rejection is not persuasive. The applicant argues Hiu(Liu) does not teach pH of the plating solution at 11. However Shen teaches pH of plating solution of 11-13 and plating solution maintain in room temperature (there is no temperature cited by Shen so it is considered to be room temperature)[see claim rejection above].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:0-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712